Citation Nr: 0944274	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to the service-connected type 2 
diabetes mellitus (diabetes).  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities secondary to the service-
connected diabetes.  

3.  Entitlement to increased initial ratings for coronary 
artery disease, status-post coronary bypass graft, rated at 0 
percent prior to September 7, 2006, 10 percent from September 
7, 2006, to November 13, 2006, and 10 percent from March 1, 
2007, forward.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1967 to January 1971 and from April 1972 to September 
1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The issues of service connection for peripheral neuropathy of 
the upper extremities and of increased initial ratings for 
coronary artery disease, status-post coronary bypass graft, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's erectile dysfunction is the result of his 
service-connected diabetes.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction 
are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The 
decision below grants service connection for erectile 
dysfunction.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.  

The Veteran contends that he has erectile dysfunction as a 
result of his service-connected diabetes.  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310 was amended 
effective October 10, 2006, to implement Allen.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.  

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

A VA examination was conducted in September 2005 to determine 
the nature and extent of the Veteran's diabetes, to include 
the existence of complications.  The examination record 
reflects the Veteran's history that although "he still 
[could] function sexually, there [were] times when he ha[d] 
difficulty in obtaining and maintaining an erection".  After 
examination, review of records, and discussion with the 
Veteran, the examiner diagnosed the Veteran with "[d]iabetes 
mellitus, type II, [...] slight erectile dysfunction on 
occasion, but on other occasions no sexual dysfunction."  
The examiner noted that there were no other diabetic 
complications.  

Subsequent medical evidence reflects a diagnosis of erectile 
dysfunction.  See December 2007 VA treatment record.   The 
Veteran testified at his hearing about his ongoing problems.  

After review of the record, the Board finds that service 
connection is warranted.  The Veteran is competent to report 
that he has erectile dysfunction, and while he is not 
competent to attribute the erectile dysfunction to a specific 
cause, the competent medical evidence corroborates the 
Veteran's history of erectile dysfunction as a result of his 
diabetes.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 
Vet. App. 465, 471 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Jandreau v. Nicholson, No. 2007-
7029 (Fed. Cir. July 3, 2007) (the layperson may be competent 
to identify the condition where the condition is simple).  
The Board notes that the evidence does not include an opinion 
explicitly linking the Veteran's erectile dysfunction to his 
service-connected diabetes.  The Board finds that the record 
does include an implicit nexus opinion, however:  the context 
of the September 2005 examination record clearly indicates 
that the examiner found that the Veteran's erectile 
dysfunction was a complication of his diabetes.  Thus, based 
on the evidence of erectile dysfunction and the competent and 
probative finding that the erectile dysfunction is a 
complication of diabetes, the Board finds that service 
connection is warranted.  


ORDER

Service connection for erectile dysfunction is granted.  


REMAND

Further development is needed on the claim of service 
connection for peripheral neuropathy of the upper 
extremities.  Review of the record indicates that this claim 
was denied based on lack of evidence of peripheral neuropathy 
in the upper extremities.  At his personal hearing in 
September 2009, the Veteran testified that he had tingling 
and occasional numbness in his upper extremities.  As these 
symptoms are suggestive of peripheral neuropathy and as the 
finding of no peripheral neuropathy is based on a dated 
examination (it was conducted in September 2005), an 
examination is needed to determine whether the Veteran 
currently has peripheral neuropathy of the upper extremities.  
See 
38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of increased 
initial ratings for coronary artery disease, status-post 
coronary bypass graft.  Review of the record reveals that 
there are outstanding, relevant records, specifically results 
from electrocardiograms and stress tests conducted in 
December 2008/January 2009.  See December 2008 scheduling 
notation (referencing testing at Baylor of Dallas in December 
2008); February 2009 VA treatment record (referencing testing 
done at "OSH" in January 2009).  As these records are 
relevant to the claim, they should be obtained.  Furthermore, 
based on the evidence of a possible worsening of the 
condition, the Board finds that a new examination should be 
conducted to determine the current severity of the Veteran's 
coronary artery disease, status-post coronary bypass graft.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment 
records.  

2.  Ask the Veteran to either submit the 
results of the stress test and 
electrocardiogram conducted in December 
2008/January 2009 or authorize VA to 
obtain the records on his behalf.

3.  Schedule the Veteran for an 
examination to determine whether he has 
peripheral neuropathy of the upper 
extremities.  If so, the examiner is 
requested to state whether it is at least 
as likely as not that the peripheral 
neuropathy was caused or aggravated (i.e. 
permanently worsened) by the service-
connected type 2 diabetes mellitus.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  A rationale 
should be provided for any opinion 
expressed.  

4.  Schedule the Veteran for an 
examination to determine the severity of 
his coronary artery disease, status-post 
coronary bypass graft.  The claims file 
must be made available to, and reviewed 
by, the examiner.  All tests and studies 
deemed necessary should be accomplished, 
and all special tests and clinical 
findings should be reported.

The examination should include findings 
regarding ejection fraction and metabolic 
equivalents (METs), by laboratory 
determination.  If a laboratory 
determination of METs cannot be done for 
medical reasons, the medical examiner 
should estimate the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) as well as 
the degree, if any, of dyspnea, fatigue, 
angina, dizziness, or syncope, to allow 
for evaluation under applicable 
diagnostic rating criteria.  The examiner 
should indicate whether there is evidence 
of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or x-
ray.  If there is left ventricular 
dysfunction, the ejection fraction should 
be noted.  

5.  Thereafter, readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


